DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on January 12, 2022 is acknowledged. Claims 1-6, 9-11, and 13-18 are pending in this application. Claim 1 has been amended. Claims 7-8 and 12 are cancelled. Claims 14-15 are withdrawn. All pending claims are allowed. 

Election/Restrictions
Claims 1-6, 9-11, 13, and 16-18 are allowable.  Claims 14-15 have been previously withdrawn as election by original presentation in the office action dated November 15, 2029. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of  November 15, 2019 is withdrawn.  Claims 14-15 , directed to a method of preparing a cosmetic product is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 5-6, and 9-10 under 35 U.S.C. 103 as being unpatentable over Weiser et al. (US 2006/0229493) in view of Gentry et al. (US 4,790,167) and Goessl (US 8,940,335) has been withdrawn in view of Applicant’s amendment to claim 1 limit the freezing step to be accomplished by cooling the surface. 
The rejection of claims 1-6, 9-10, and 16 under 35 U.S.C. 103 as being unpatentable over Weiser et al. (US 2006/0229493) in view of Gentry et al. (US 4,790,167)  and Goessl (US 8,940,335) and further in view of Boni (US 5,229,497) has been withdrawn in view of Applicant’s amendment to claim 1 limit the freezing step to be accomplished by cooling the surface.
The rejection of claims 1-2, 5-6, 9-10, and 17-18 under 35 U.S.C. 103 as being unpatentable over Weiser et al. (US 2006/0229493) in view of Gentry et al. (US 4,790,167) and Goessl (US 8,940,335) and further in view of Griguol (US 2009/0306464) has been withdrawn in view of Applicant’s amendment to claim 1 limit the freezing step to be accomplished by cooling the surface.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Weiser et al. (US 2006/0229493) which discloses surgical implants 
The implants can be constructed out of a variety of materials, including proteins such as gelatin and collagen (paragraph 0118). 
The fiber strands are extruded (paragraphs 0105-0107). 
Applicant’s attention is directed to Figures 7B through 10 which discloses fibers in a first layer having a longitudinal direction relative to an initial surface orientation and a second layer in an orthogonal direction relative to the initial surface orientation. 
Weiser does not disclose the layers are frozen between extrusions by cooling the surface.   There is no suggestion within the prior art to modify Weiser to cool the surface to freeze the layers. The extruded material is routinely cooled through an air manifold above the extrusion path and through a series of air jet nozzles which project cooling air against the extruded shapes as they are extruded (abstract) as noted in Gentry et al. (US 4,790,167). There is no suggestion to modify Weiser as recited in the instant claims. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615